Citation Nr: 1724193	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from November 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in the December 2013 VA Form 9 (Substantive Appeal).  However, he cancelled that request in October 2016.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The issue of an increased rating for bilateral hearing loss has been raised by the record in a January 2016 VA Form 21-526b (Veteran's Supplemental Claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2015 rating decision, the RO granted service connection for left ear hearing loss.  There is no indication the Veteran has appealed that decision by way of a formal Notice of Disagreement (NOD) on a standardized form.  

2.  There is no longer a controversy regarding the benefit sought on appeal, as the RO has granted the claim for service connection for left ear hearing loss. 



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2014).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In the present case, in an April 2015 rating decision, the RO granted service connection for left ear hearing loss.  The RO assigned a 10 percent disability rating for the Veteran's combined bilateral hearing loss, effective from January 23, 2015.  This is a full grant of the benefit that had been sought on appeal.  Thus, the service connection issue on appeal to the Board is rendered moot.  In other words, there is no longer a question or controversy remaining.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for left ear hearing loss, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal is dismissed.


ORDER

The issue of entitlement to service connection for left ear hearing loss is dismissed.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


